Title: To George Washington from Lieutenants William Clark and William Norcross, 19 May 1777
From: Clark, William,Norcross, William
To: Washington, George


Morristown, 19 May 1777. Ask GW to discharge them from the 3d New Jersey in which they recently had been commissioned second lieutenants after serving the previous campaign as ensigns. “Our Reasons Are, that Gentlemen Are Appointed First Lieuts. Over Us, that have not Born Rank in the Army nor Seen Service, we Therefore Are of Oponion That if That Body [the New Jersey general assembly] did not Think Us Capable of Taking Rank from Those Gentlemen we are by no Means Capable of the Rank we at Present Bear.”
